UNITED STATES DEPARTMENT OF EDUCATION

c

r

z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

NOV - 3 2004

Louis H . Geigerman
National ARD/IEP Advocates
P.O. Box 16111
Sugar Land, Texas 77496-6111
Dear Mr. Geigerman :
This letter is in response to your request for clarification regarding the provision of
physical therapy and occupational therapy under Part B of the Individuals with
Disabilities Education Act (Part B) in light of the Office of Special Education Programs'
(OSEP) April 28, 2004, Letter to Janet D. Gully of the Illinois Department of Human
Services . OSEP's Letter to Gully provided guidance on the provision of physical therapy
services to infants and toddlers with disabilities under Part C of the Individuals with
Disabilities Education Act . Specifically, you ask: "What is OSEP's opinion on when a
therapy is/is not educationally relevant when the deficit that needs remediation impacts
behavior and learning?"
Under Part B, each State and its local school districts must make available a free
appropriate public education (FAPE) to all eligible children with specified disabilities in
mandatory age ranges . 34 CFR §§300 .121 and 300 .13 . FAPE is defined as :
Special education and related services that • Are provided at public expense, under public supervision and direction, and
without charge ;
• Meet the standards of the SEA [State educational agency], including the
requirements of this part ;
• Include preschool, elementary school, or secondary school education in the State ;
and
• Are provided in conformity with an individualized education program (IEP) that
meets the requirements of §§300 .340-300.350 . 34 CFR §300 .13 .
The term "related services" is defined broadly under Part B as including "transportation
and such developmental, corrective, and other supportive services as are required to assist
a child with a disability to benefit from special education ." 34 CFR §300 .24(a) .
Examples of related services identified in Part B include "occupational therapy" (34 CFR
§300 .24(b)(5)), "physical therapy" (34 CFR §300 .24(b)(8)) and medical services for
diagnostic and evaluation purposes (34 CFR §300 .24(b)(4)) . Medical services provided
by a licensed physician that are not for diagnostic and evaluation purposes are
specifically excluded . See 34 CFR §300 .24(b)(1)-(15) .
The determination as to whether physical therapy or occupational therapy is a related
service that is necessary to assist the child to benefit from special education must be
400 MARYLAND AVE., S.W., WASHINGTON, D.C . 20202
w ww.ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Louis H . Geigerman
made by the child's IEP team on a case-by-case basis in light of the child's unique needs .
Under 34 CFR §300 .300(a)(3)(ii), the services and placement needed for a child to
receive FAPE must be based on the child's unique needs, and not on the type of
disability . Related services, including occupational therapy and physical therapy, that the
IEP team determines are necessary to assist the child to benefit from special education
must be included in the child's IEP and provided to the child at no cost to the parents .
With regard to your inquiry, Part B would not require an IEP team to include
occupational therapy or physical therapy, or any other related service in a child's IEP
based on a parental request for those services, unless the IEP team determines that the
services are required to assist the child to benefit from special education . Parents can
utilize Part B's due process procedures at 34 CFR §§300 .506-300 .514 if they disagree
with the determination about the special education and related services that are
appropriate and necessary for their child .
I hope this information is helpful . If you have any further questions, please feel free to
contact Dale King at 202-245-7405 .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc:

Mr. Gene Lenz
Deputy Associate Commissioner for Special Education
Texas Education Agency

